355 F.2d 931
66-1 USTC  P 9195
ESTATE of Edwin H. JOHNSON, Deceased, Harriet Blu Johnson,Executrix, and Harriet Blu Johnson, Petitionersv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16264.
United States Court of Appeals Sixth Circuit.
Dec. 27, 1965.

Errett L. Carpenter, Columbus, Ohio, for petitioners.
Carolyn R. Just, Dept. of Justice, Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Attys., Dept. of Justice, Washington, D.C., on brief, for respondent.


1
Before CELEBREZZE, Circuit Judge, McALLISTER, Senior Circuit Judge, and KENT, District Judge.1

ORDER.

2
The above cause coming on to be heard on the briefs, record, and arguments of the parties, and the Court being duly advised:


3
Now, therefore, it is ordered, adjudged and decreed that the decision of the Tax Court be and is hereby affirmed for the reasons set forth in the opinion of Judge Scott, reported in 42 T.C. 441.



1
 Honorable W. Wallace Kent, Chief Judge, United States District Court for the Western District of Michigan, sitting by designation